EXECUTION COPY

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIRD AMENDMENT dated as of September 25, 2012 (this “Third Amendment”) to the
Credit Agreement (as defined below) referred to below among Holdings (as defined
below), the Borrower (as defined below), the Additional Term Lenders referred to
herein, the Administrative Agent (as defined below), the Collateral Agent (as
defined below), Morgan Stanley Senior Funding, Inc., Barclays Bank PLC and
Deutsche Bank Securities Inc., as joint lead arrangers and joint bookrunners (in
such capacities, the “Additional Term Loan Arrangers”) for the Additional Term
Loans referred to herein, and Barclays Bank PLC and Deutsche Bank Securities
Inc., as documentation agents (in such capacities, the “Additional Term Loan
Documentation Agents”) for the Additional Term Loan referred to herein.

RECITALS

WHEREAS, pursuant to the Amended and Restated Credit Agreement dated as of May
26, 2010 (as amended by that certain First Amendment to Amended and Restated
Credit Agreement dated as of October 14, 2011 among Holdings, the Borrower, the
Tranche C Term Lenders (as defined therein), the Administrative Agent,
Collateral Agent and Tranche C Arrangers (as defined therein), that certain
Second Amendment to Amended and Restated Credit Agreement dated as of August 31,
2012, among Holdings, the Borrower, the Lenders party thereto and as further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among SSI Investments I Limited, an Irish private limited company
(“Holdings”), SkillSoft Corporation, a Delaware corporation (“Borrower”), the
several banks, other financial institutions and institutional investors from
time to time parties thereto (the “Lenders”) and Morgan Stanley Senior Funding,
Inc., as administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent (in such capacity, the “Collateral Agent”), the Lenders have
agreed to make, and have made, certain loans and other extensions of credit to
the Borrower;

WHEREAS, SkillSoft Ireland Limited is party to that certain Acquisition
Agreement (as defined below) pursuant to which it is making the Acquisition (as
defined below); and

WHEREAS, pursuant to and in accordance with Section 2.24 of the Credit
Agreement, the Borrower has requested that Incremental Term Loans in an
aggregate principal amount of $50,000,000 (the “Additional Term Loans”) be made
available to the Borrower as additional Term Loans (excluding Tranche C Term
Loans) under the Term Loan Facility, and the Additional Term Lenders (as defined
below) have agreed, upon the terms and subject to the conditions set forth
herein, to make the Additional Term Loans.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

SECTION 1.

Defined Terms. Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.  As used in this Third
Amendment:



 

 NY\3682881.6

--------------------------------------------------------------------------------

 

 

(a)

“Acquisition”  shall mean the acquisition by SkillSoft Ireland Limited of at
least 80% of the outstanding capital stock of Thirdforce pursuant to the
Acquisition Agreement.

(b)

“Acquisition Agreement”  shall mean the Transaction Agreement dated as of
September 10, 2012 (as may be amended or modified from time to time) by and
among SkillSoft Ireland Limited, Thirdforce, certain shareholders of Thirdforce
and Thirdforce’s shareholders representative.

(c)

“Related Agreements” shall mean the Recommended Cash Offer delivered in
connection with the Acquisition and all other related agreements and documents.

(d)

“Syndication Date” shall mean the earlier of (i) the date that is 90 days after
the Third Amendment Effective Date or (ii) the date on which a “Successful
Syndication” as previously agreed to in writing by the Borrower and the
Additional Term Loan Arrangers has occurred.

(e)

“Thirdforce” shall mean Thirdforce Group PLC, an Irish public limited company.

(f)

“Transactions” shall mean (i) the execution, delivery and performance by
Holdings, the Borrower and each of the other Loan Parties of this Third
Amendment, the Acknowledgments (as defined below) and each other agreement or
instrument contemplated hereby to which it is or will be a party, including, in
the case of the Borrower, the borrowing of the Additional Term Loans, (ii) the
Acquisition (as defined in this Third Amendment), (iii) the repayment of the
existing Indebtedness of Thirdforce and its Subsidiaries, (iv) any other
transactions related to or entered into in connection with any of the foregoing
and (v) the payment of the fees and expenses incurred in connection with any of
the foregoing.

(g)

Additional Term Loans.   

(h)

Additional Term Loan Commitments.  Subject to the terms and conditions set forth
herein, each party hereto providing Additional Term Loans (each, an “Additional
Term Lender”) agrees that (i) effective on and at all times after the Third
Amendment Effective Date, in addition to all Term Loans (excluding Tranche C
Term Loans) of such Additional Term Lender (if any) outstanding prior to the
Third Amendment Effective Date, such Additional Term Lender will be bound by all
obligations of a Lender under the Credit Agreement in respect of the additional
term loan commitment in the amount set forth opposite such Additional Term
Lender’s name on Annex I to this Third Amendment (collectively, the “Additional
Term Loan Commitments” and the loans provided pursuant thereto, the “Additional
Term Loans”) and (ii) on the Third Amendment Effective Date such Additional Term
Lender agrees that it will fund Additional Term Loans in the amount of such
Additional Term Lender’s Additional Term Loan Commitment in the amount set forth
opposite such Additional Term Lender’s name on Annex I to this Third Amendment. 
The full amount of the Additional Term Loans must be drawn in a single drawing
on the Third Amendment Effective Date and amounts paid or prepaid in respect



            2

 

 NY\3682881.6

--------------------------------------------------------------------------------

 

 

of the Additional Term Loans may not be reborrowed.  The Additional Term Loan
Commitments shall automatically terminate upon the making of the Additional Term
Loans on the Third Amendment Effective Date.  On the Third Amendment Effective
Date, each Additional Term Lender which was not a Term Lender prior to the Third
Amendment Effective Date will become a Term Lender for all purposes under the
Loan Documents.  The obligations of the Additional Term Lenders hereunder are in
all respects several and not joint.  No Additional Term Lender is or shall be in
any respect responsible or liable for any obligation of any other Additional
Term Lender or any other Lender under the Loan Documents.

(i)

Designation and Treatment of Additional Term Loans.

(i)

Designation.  The Additional Term Loan Commitments made pursuant to this Third
Amendment shall for all purposes of the Loan Documents be deemed to be “Term
Loan Commitments” and “Incremental Term Loan Commitments”.  The Additional Term
Loans made pursuant to this Third Amendment are hereby designated as, and for
all purposes of the Loan Documents shall be deemed to be, “Term Loans”  (but not
“Tranche C Term Loans”) and “Loans”.  The Additional Term Lenders are hereby
designated as, and for all purposes of the Loan Documents shall be deemed to be,
 “Term Lenders” (but not “Tranche C Term Lenders”), “Incremental Term Lenders”,
and “Lenders”.  Except as expressly set forth herein, the Additional Term Loans
shall be treated the same as the existing Term Loans (but not the Tranche C Term
Loans) prior to giving effect to this Third Amendment (including with respect to
mandatory and voluntary prepayments), shall have the same terms and conditions
as the existing Term Loans (but not the Tranche C Term Loans) under the Credit
Agreement and the other Loan Documents and shall be fungible with the existing
Term Loans prior to giving effect to this Third Amendment. 

(ii)

Interest.  After giving effect to the making of the Additional Term Loans, the
Administrative Agent shall, in consultation with the Borrower, take any and all
action as may be reasonably necessary to ensure that all Additional Term Loans
are included in each Borrowing of outstanding Term Loans (other than Tranche C
Term Loans) on a pro rata basis.

(iii)

Maturity Date.   The Additional Term Loans made pursuant to this Third Amendment
shall mature on the Term Loan Maturity Date.

(iv)

Amendment of the Credit Agreement.   This Third Amendment, together with all
Additional Term Loan Pricing Notices, shall be deemed to be a “Loan Document”
and the “Incremental Term Loan Assumption Agreement” in respect of the
Additional Term Loans, in each case, for all purposes of the Credit Agreement
and the other Loan Documents.

(j)

Section 1.01 of the Credit Agreement is hereby amended as follows:



            3

 

 NY\3682881.6

--------------------------------------------------------------------------------

 

 

(i)

by adding the following new definitions, to appear in proper alphabetical order:

“Additional Term Lender” shall have the meaning assigned to such term in the
Third Amendment.

“Additional Term Loan Arrangers” shall mean Morgan Stanley Senior Funding, Inc.,
Barclays Bank PLC and Deutsche Bank Securities Inc. in their capacities as joint
lead arrangers and joint bookrunners for the Additional Term Loans.

“Additional Term Loan Commitment” shall have the meaning assigned to such term
in the Third Amendment.

“Additional Term Loan Documentation Agents” shall mean Barclays Bank PLC and
Deutsche Bank Trust Company Americas in their capacities as documentation agents
for the Additional Term Loans.

“Additional Term Loan Pricing Notice” shall mean a notice by Morgan Stanley
Senior Funding, Inc. which has been delivered to the Administrative Agent and
the Borrower and in accordance with the “market flex” provisions previously
agreed to in writing by the Borrower and the Additional Term Loan Arrangers,
setting forth certain fees to be payable by the Borrower, in each case with
respect to the Additional Term Loans.

“Additional Term Loans” shall have the meaning assigned to such term in the
Third Amendment.

“Third Amendment” shall mean that certain Third Amendment dated as of September
25, 2012 by and among Holdings, the Borrower, the Additional Term Lenders party
thereto, the Administrative Agent, the Collateral Agent, the Additional Term
Loan Arrangers and the Additional Term Loan Documentation Agents.

“Third Amendment Effective Date” shall mean the date on which both (i) the
conditions set forth in Section 4 of the Third Amendment are satisfied (or,
other than with respect to the conditions to effectiveness that are required
under the terms of the Credit Agreement prior to the effectiveness of
the Third Amendment, waived by the Administrative Agent and the Additional Term
Loan Arrangers) and (ii) the Additional Term Lenders have made the Additional
Term Loans.

“Thirdforce” shall mean Thirdforce Group PLC, an Irish public limited company.

(k)

Section 2.05(d) of the Credit Agreement is hereby amended by adding the
following sentences to the end thereof:





            4

 

 NY\3682881.6

--------------------------------------------------------------------------------

 

 

“If any Additional Term Loan Pricing Notice is delivered, the Borrower agrees to
pay promptly after receipt thereof after the Third Amendment Effective Date to
each of the Additional Term Lenders party to the Third Amendment on the Third
Amendment Effective Date, as fee compensation for the funding of such Additional
Term Lenders’ Additional Term Loans, closing fees in an amount equal to the
percentage set forth under the heading “Additional Closing Fees” in such
Additional Term Loan Pricing Notice of the aggregate principal amount of
such Additional Term Lender’s Additional Term Loan Commitment (prior to giving
effect to the funding thereof on the Third Amendment Effective Date).  Such
closing fees will be in all respects fully earned, due and payable upon delivery
of such Additional Term Loan Pricing Notice and non-refundable and
non-creditable thereafter.”

(l)

Section 2.11(a)(i) of the Credit Agreement is hereby amended and restated in its
entirety to read:

“On the last day of March, June, September and December of each year and on the
Term Loan Maturity Date (or if any such date is not a Business Day, on the next
preceding Business Day (each such date being called a “Repayment Date”)),
commencing on the second such date to occur after the Initial Funding Date (or,
in the event that the Initial Funding Date occurs on such a date, the first such
date to occur after the Initial Funding Date), the Borrower shall pay to the
Administrative Agent, for the account of the Term Lenders, a principal amount of
the Term Loans equal to (x) (A) with respect to the Term Loans made on the
Initial Funding Date, $812,500 for each such Repayment Date prior to the Third
Amendment Effective Date and (B)  with respect to the Term Loans made on the
Initial Funding Date and the additional Term Loans made on the Third Amendment
Effective Date, for each Repayment Date after the Third Amendment Effective Date
but prior to the Term Loan Maturity Date, $937,500 in the aggregate, (in each of
cases (A) and (B), as adjusted from time to time (including, for the avoidance
of doubt, at any time prior to the Third Amendment Effective Date) pursuant to
Section 2.11, Section 2.12 and Section 2.13(e)), and (y) on the Term Loan
Maturity Date, the entire remaining unpaid principal amount thereof, together in
each case with accrued and unpaid interest on the amount to be paid to but
excluding the date of such payment.”

(m)

Section 5.08 of the Credit Agreement is hereby amended by adding the following
sentence to the end thereof:

“The Borrower shall use the proceeds of the Additional Term Loans made on the
Third Amendment Effective Date solely (a) to finance the Acquisition (as defined
in the Third Amendment), (b) to repay any existing Indebtedness (together with
accrued interest, fees and premium thereon) of Thirdforce (as defined in the
Third Amendment) and its



            5

 

 NY\3682881.6

--------------------------------------------------------------------------------

 

 

Subsidiaries and (c) to pay fees and expenses in connection with the
Transactions (as defined in the Third Amendment).”

(n)

Schedule 2.01 to the Credit Agreement is hereby amended by supplementing such
Schedule 2.01 with the information contained in Annex I hereto.

(o)

Conditions to Lending and Effectiveness of Third Amendment.  The effectiveness
of this Third Amendment and the obligations of each Additional Term Lender to
make an Additional Term Loan are subject to the satisfaction of the following
conditions:

(p)

This Third Amendment shall have been duly executed by Holdings, the Borrower,
the Administrative Agent, the Collateral Agent, the Additional Term Lenders,
 the Additional Term Loan Arrangers and the Additional Term Loan Documentation
Agents and delivered to the Administrative Agent.  The Acknowledgments,
substantially in the form attached hereto as Annex II (the “Acknowledgments”),
shall have been duly executed by each Loan Party (after giving effect to the
Acquisition (as defined in this Third Amendment)) and delivered to the
Administrative Agent.

(q)

At the time of and immediately after the making of the Additional Term Loans, no
Default or Event of Default shall have occurred and be continuing.

(r)

The representations and warranties set forth in each Loan Document (including
those set forth in Section 5 of this Third Amendment) shall be true and correct
in all material respects on and as of the date of the making of the Additional
Term Loans with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date; provided, however,
that any representation and warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects on such
respective dates.

(s)

The Administrative Agent shall have received a notice of Borrowing from the
Borrower pursuant to Section 2.03 of the Credit Agreement with respect to the
Additional Term Loans.

(t)

At the time of and immediately after the making of the Additional Term Loans,
the making of such Additional Term Loans will not violate any Requirement of
Law.

(u)

The conditions set forth in Section 2.24 of the Credit Agreement to the making
of the Additional Term Loans shall have been satisfied.

(v)

The Acquisition (as defined in this Third Amendment) shall have been consummated
substantially concurrently with the funding of the Additional Term Loans in
accordance with the Acquisition Agreement and the Related Agreements.



            6

 

 NY\3682881.6

--------------------------------------------------------------------------------

 

 

(w)

Substantially concurrently with the funding of the Additional Term Loans, all
principal, premium, if any, interest, fees and other amounts due or outstanding
under any existing Indebtedness of Thirdforce and its Subsidiaries shall have
been paid in full, the commitments thereunder terminated and all guarantees and
security in support thereof discharged and released, and the Administrative
Agent shall have received reasonably satisfactory evidence thereof.

(x)

The Administrative Agent shall have received, on behalf of itself, Collateral
Agent, the Arrangers, the Lenders (including the Additional Term Lenders), the
Additional Term Loan Arrangers  and the Issuing Bank, satisfactory written
opinions of Ropes & Gray LLP and William Fry, Solicitors, counsel for the Loan
Parties (after giving effect to the Acquisition (as defined in this Third
Amendment)),  in each case (i) dated the Third Amendment Effective Date and (ii)
addressed to the Administrative Agent, the Collateral Agent, Arrangers, the
Lenders (including the Additional Term Lenders), the Additional Term Loan
Arrangers and the Issuing Bank, and in each case, each of their permitted
assigns.  The Loan Parties hereby request such counsel to deliver such opinions.

(y)

The Administrative Agent shall have received a certificate duly executed by a
Financial Officer of the Borrower certifying as to the satisfaction of the
conditions precedent set forth in clauses (b), (c) and (f) of this Section 4.

(z)

The Administrative Agent shall have received from the Borrower payment in
immediately available funds of all accrued costs, fees and expenses (including
reasonable fees, expenses and other charges of counsel) and other compensation
required to be paid on the Third  Amendment Effective Date to the Additional
Term Loan Arrangers, the Administrative Agent, the Collateral Agent and the
Additional Term Lenders.

The Administrative Agent shall have received a certificate from the chief
financial officer of Holdings certifying that Holdings and its Subsidiaries on a
consolidated basis, immediately after the consummation of the transactions to
occur on the Third Amendment Effective Date, are solvent.